Case 18-32805-sgj11 Doc 49 Filed 12/19/18                  Entered 12/19/18 17:46:59            Page 1 of 4



Joe E. Marshall
Texas Bar No. 13031100
MARSHALL LAW
3131 McKinney Ave., Ste. 600
Dallas, Texas 75204
Telephone: (214) 579-9173
jmarshall@marshalllaw.net

ATTORNEY FOR
JASON RAE, CHAPTER 11 TRUSTEE



                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                             §
                                                   §        Case No. 18-32805-SGJ-11
DIVINE DINING, LLC,                                §
                                                   §        Chapter 11
        DEBTOR.                                    §
                                                   §

             AGREED MOTION TO EXTEND TIME TO ASSUME OR REJECT
               UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE
                       PURSUANT TO 11 U.S.C. § 365(d)(4)(B)

TO THE HONORABLE STACEY G. C. JERNIGAN, U.S. BANKRUPTCY JUDGE:

        COMES NOW Jason Rae, the duly appointed Chapter 11 trustee (the “Trustee”) in the

above-captioned case (the “Bankruptcy Case”), and files this Agreed Motion to Extend Time to

Assume or Reject Unexpired Nonresidential Real Property Lease Pursuant to 11 U.S.C. §

365(d)(4)(B) (the “Motion”) and in support thereof would respectfully show the following:

        1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A)(N) and (O).

        2.       On August 27, 2018 (the “Petition Date”), Divine Dining, LLC (the “Debtor”) 1



1
  The voluntary petition was filed by the receiver appointed in Cause No. 18-03705/18-04074 by agreement among
the Debtor’s owners, landlord and franchisor.


MOTION TO EXTEND TIME TO ASSUME OR REJECT                                                           Page 1 of 4
Case 18-32805-sgj11 Doc 49 Filed 12/19/18            Entered 12/19/18 17:46:59         Page 2 of 4



commenced this Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of Title

11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

       3.       On August 31, 2018, the Court entered its Order for Appointment of a Chapter 11

Trustee in the Bankruptcy Case. The U.S. Trustee thereafter appointed Jason Rae to act in that

capacity and the Court approved the appointment. The Trustee is authorized to manage and operate

the Debtor’s business and assets.

       4.       The Debtor’s principal place of business is located at 1311 W. Airport Freeway,

Irving, Texas, subject to a nonresidential real property lease dated November 30, 2011 between

the Debtor as tenant and Adelphi Group, Ltd., a Texas limited partnership, as landlord (the

“Landlord”) (the lease, together with all amendments and addendums thereto are collectively

referred to herein as the “Lease”). The Debtor is also a party to that certain Franchise Agreement

dated October 4, 2011 (“Franchise Agreement”) under which it operates the business as a Taco

Casa franchisee.

       5.       The Trustee has been in negotiations with a potential purchaser for essentially all

of the assets and operations of the Debtor and has now secured the purchaser’s commitment to a

sale process under which it will act as the “stalking horse” bidder subject to this Court’s approval.

The agreements have been executed and the Trustee filed the pleadings last week and initiated the

sale process.

       6.       The assumption and assignment of the Lease and the Franchise Agreement are

required conditions to the Trustee’s agreements with the proposed purchaser. Accordingly, it is

critical for the estate to preserve the right to assume and assign these agreements pursuant to

Section 365 as part of a Court approved sale. Assumption of the Lease at this stage of the

Bankruptcy Case would expose the estate to significant administrative costs without the assurance



MOTION TO EXTEND TIME TO ASSUME OR REJECT                                                 Page 2 of 4
Case 18-32805-sgj11 Doc 49 Filed 12/19/18             Entered 12/19/18 17:46:59         Page 3 of 4



of a successful sale of assets or confirmation of a plan. However, the Trustee must be able to

preserve the continued right to assume and assign the Lease to proceed with the sale process as

contemplated and maintain the value of the business as a going concern.

       7.      Pursuant to 11 U.S.C. § 365(d)(4)(A), the Lease will be deemed rejected if not

assumed by the Trustee on or before 120 days after the Petition Date, which deadline falls on

December 25, 2018. The Court may extend the 120-day deadline for cause pursuant to Section

365(d)(4)(B). By this Motion, the Trustee is requesting the 90-day extension of the deadline as

contemplated under Section 365(d)(4)(B).

       8.      The Trustee asserts that cause exists under the circumstances in order to preserve

the estate’s interest in the Lease and the value of the ongoing operations to complete the

contemplated sale process. The proposed sale process is the Trustee’s best option at this point for

realizing the maximum value of the estate for the benefit of all creditors.

       9.      The Trustee has maintained lease payments to the Landlord on reduced amounts

pursuant to an interim agreement between the parties. However, in light of current operations and

profitability, the Trustee has committed to begin full rent payments beginning in January 2019.

The Landlord has also been included in discussions involving the sale of the estate’s assets and

recognizes the potential value to all parties of preserving the Lease. Accordingly, the Landlord

consents to the 90-day extension as requested by the Trustee.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that the

Court enter an order granting the relief requested herein and extending the deadline for assumption

or rejection of the Lease pursuant to Section 365(d)(4)(B) for an additional 90 days; and that the

Court grant such other relief, both at law and in equity, to which the Trustee may be justly entitled.




MOTION TO EXTEND TIME TO ASSUME OR REJECT                                                  Page 3 of 4
Case 18-32805-sgj11 Doc 49 Filed 12/19/18           Entered 12/19/18 17:46:59         Page 4 of 4



Dated: December 19, 2018.                         Respectfully submitted,


                                                   /s/ Joe E. Marshall      _
                                                  Joe E. Marshall
                                                  Texas State Bar No. 13031100
                                                  Marshall Law
                                                  3131 McKinney Ave., Suite 600
                                                  Dallas, Texas 75204
                                                  (214) 579-9173
                                                  Jmarshall@marshalllaw.net

                                                  Attorney for Jason Rae,
                                                  Chapter 11 Trustee


                                   CERTIFICATE OF SERVICE
        The undersigned certifies that, on December 19, 2018, a true and correct copy of the
foregoing Motion was served on all parties listed on the attached service list by first-class mail,
postage prepaid, and via the Court’s CM/ECF system upon any additional parties accepting such
service.

                                                      /s/ Joe E. Marshall        __
                                                     Joe E. Marshall




MOTION TO EXTEND TIME TO ASSUME OR REJECT                                                Page 4 of 4
